IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00285-CR

LESTER BROUSSARD, JR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 25424


                               ABATEMENT ORDER


       On September 23, 2014, this Court received appellant Lester C. Broussard Jr.’s

pro se notice of appeal in this matter. Attached to Broussard’s notice of appeal is the

trial court’s certification of his right of appeal, which stated that this is a plea-bargain

case, but that he has the right to appeal the sentence imposed. Thereafter, on October 6,

2014, Broussard filed his pro se docketing statement, wherein he noted that he is

indigent and represented on appeal by attorney Nicholas Beaty. However, to date, all

filings in this Court have been from Broussard directly, though none of the filings have
been properly served on all parties to the appeal. See TEX. R. APP. P. 9.5. Additionally,

the Walker County District Clerk’s Office has informed this Court that Beaty

represented Broussard at trial but was not appointed for this appeal.

        An eligible indigent defendant is entitled to have the trial court appoint an

attorney to represent him in an appeal to the court of appeals. See TEX. CODE CRIM. PRO.

ANN. art. 1.051(d)(1) (West Supp. 2012). We abate this appeal to the trial court to

conduct any necessary hearings for a determination of appellant’s indigence and

whether counsel should be appointed.1

        Any hearing should be held within 28 days of the date of this Order. The

supplemental clerk’s and reporter’s records required by the rule, if any, are ordered to

be filed within 42 days of the date of this Order.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 16, 2014
Do not publish




         1 Based on appellant’s docketing statement, it is not clear as to whether appellant was determined

to be indigent on appeal. However, with respect to the sections pertaining to appellant’s trial and
appellate attorneys, appellant indicated that both were appointed. Moreover, appellant later stated that
he is currently incarcerated and has not made arrangements to pay for the clerk’s and reporter’s records.
These statements imply that appellant may be indigent; however, it does not appear that appellant has
been appointed counsel for appeal.

Broussard v. State                                                                                  Page 2
Broussard v. State   Page 3